Citation Nr: 0206976	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to a compensable evaluation for left ear 
hearing loss. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from April 1956 to April 1960.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of September 2000.  
This matter was originally on appeal from May 1997 and 
October 1997 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Wichita, Kansas. 

The Board notes that service connection is also in effect for 
tinnitus and major depression with anxiety secondary to 
service-connected tinnitus and left ear hearing loss, 
evaluated as 10 percent and 30 percent disabling, 
respectively.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

2. The evidence demonstrates that the veteran's right ear 
hearing loss is the result
of exposure to jet engine noise during active service. 

3.  The grant of service connection for left ear hearing loss 
is expanded to include
right ear hearing loss.  

4.  Prior to July 2, 1999, the service-connected left ear 
hearing loss is manifested by Level VI hearing in that ear.

5.  The veteran's service-connected bilateral high frequency 
sensorineural hearing loss is manifested by Level IV (right 
ear) and Level VI (left ear) hearing acuity from July 2, 1999 
and Level VI (right ear) and Level IX (left ear) hearing 
acuity from December 2, 1999.  


CONCLUSIONS OF LAW

1. Right ear hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1131, 
5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).  

2.  Prior to July 2, 1999, the requirements for a compensable 
evaluation for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.85, Table VI, Table VIA, and Table VII, 
4.86, Diagnostic Code 6100 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159). 

2.  The schedular criteria for a 20 percent rating, effective 
from July 2, 1999, and a 40 percent rating, effective from 
December 2, 1999, for the veteran's service-connected 
bilateral high frequency sensorineural hearing loss, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5110, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.85, Table VI, Table VIA, 
and Table VII, 4.86, Diagnostic Code 6100 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Remand and VCAA Development

The September 2000 Remand asked the RO to obtain copies of 
outpatient treatment records from the Wichita VAMC pertaining 
to treatment/testing of the veteran's hearing in 
approximately 1960.  In this regard, the claims folder 
indicates that subsequent to the Board's Remand, the RO 
requested the 1960 outpatient treatment records from Wichita 
VAMC, which reported a negative response in April 2001.

The RO reviewed the veteran's claims and issued a 
Supplemental Statement of the Case (SSOC) in July 2001 and 
confirmed its prior denials.  By a letter dated in July 2001, 
the RO gave the veteran the opportunity to make any comment 
desired within 60 days, concerning the additional information 
in the SSOC.  The veteran responded that at the time of his 
discharge physical examination, he was advised of the 
likelihood that he suffered from high frequency hearing loss 
caused by jet engine noise he was exposed to during service.  
He indicated that his hearing loss caused him to abandon his 
career in education.  Thereafter, the claims folder was 
returned to the Board.

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of September 2000.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board is 
satisfied that all appropriate efforts have been made on the 
part of the RO to obtain the requested materials.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This act and implementing regulations set 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claims.  Most 
recently, the RO provided the veteran with a copy of the July 
2001 SSOC.  The RO has also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The RO afforded the veteran an audiological 
examination administered by a private audiologist in December 
1999.  The veteran was also afforded VA audiological 
examinations in March and August 1997.  The RO requested and 
reviewed VA outpatient treatment records and private medical 
records.  As indicated above, attempts were made to obtain 
any outstanding 1960 VA treatment records.  The veteran was 
also afforded the opportunity for a personal hearing before 
the Board in June 1999, but he canceled the hearing.  
Finally, the veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal.  Based on the 
foregoing, the Board concludes that the duty to assist has 
been satisfied, and the Board will proceed with appellate 
review.

FACTUAL BACKGROUND

The veteran's April 1956 service enlistment examination 
report shows the results of a whisper voice test indicated 
hearing acuity in both ears was 15/15.  The veteran's March 
1960 separation examination report shows the results of 
whisper and spoken voice tests indicated hearing acuity in 
both ears was 15/15.  The report also indicated that no 
audiometric testing was done.  On the Report of Medical 
Examination portion of the examination, the veteran denied 
ever having or currently having ear problems.  Audiometric 
testing conducted in April 1960 indicated that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
0
10
25
45
LEFT
5
-5
35
25
15

No speech discrimination scores were reported.  The report 
indicated that the veteran was exposed to noise for periods 
of six hours duration for four years and that he seldom wore 
ear protection during exposure to loud noise.  

In a letter dated in May 1971, M.L.A., M.D. indicated that 
the veteran related to him that he was exposed to jet 
aircraft noise while in service, during which time he noticed 
some hearing loss and ringing in both ears.  Dr. M.L.A. 
indicated that an audiogram he administered revealed a 
bilateral nerve type hearing loss, consistent with acoustic 
trauma.  The veteran had loss of hearing in the speech range 
of about 25 decibels.   

The veteran underwent a VA audiological examination in July 
1971.  The veteran's right ear manifested the following pure 
tone air conduction thresholds, in decibels: 15 at 5000 
Hertz; 15 at 1000 Hertz; 10 at 2000 Hertz; and 60 at 4000 
Hertz.  Speech discrimination ability was 96 percent in the 
right ear.  The veteran's left ear manifested the following 
pure tone air conduction thresholds, in decibels:  15 at 500 
Hertz; 15 at 1000 Hertz; 25 at 2000 Hertz; and 65 at 4000 
Hertz.  Speech discrimination ability was 90 percent in the 
left ear.  The diagnosis was neurosensory type hearing loss, 
bilateral.  

A March 1997 VA examination indicated that the veteran 
exhibited pure tone thresholds, in decibels, as follows:
 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
60
65
70
54
LEFT
15
65
65
70
54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 68 percent in the left ear.  The 
examiner noted that the veteran displayed a bilateral high 
frequency (2,000 to 8,000 Hertz) sensorineural hearing loss, 
moderately severe to severe for the right ear, and a high 
frequency (1,500 to 8,000 Hertz) sensorineural hearing loss, 
moderate to profound for the left ear. 

An August 1997 VA examination indicated that the veteran 
exhibited pure tone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
65
60
65
51
LEFT
10
75
70
70
56

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 60 percent in the left ear.  The 
examiner noted that the veteran displayed bilateral 
moderately severe to severe sensorineural hearing loss (2000-
8000 Hertz for the right ear; 1500-8000 Hertz for the left 
ear). 

An October 1997 record from C.L.G., M.D. reports that 
audiometric testing of the veteran revealed a high frequency 
sensorineural hearing loss of equal degree bilaterally.  
Speech recognition scores were not reported.  The diagnosis 
was sensorineural hearing loss bilateral, secondary to 
acoustic trauma from jet aircraft engine noise while in the 
Air Force.  

The veteran presented testimony at a personal hearing before 
the RO in October 1997.  The veteran testified that Dr. 
C.L.G. informed him that with his type of hearing loss, 
hearing aides provided no benefit.  Service discharge 
personnel informed him that he probably had high frequency 
hearing loss sustained from jet engine noise.  He had 
problems hearing female voices.  He obtained a degree as an 
auto mechanics teacher, but discovered he could not teach 
because of his hearing.  He then received a master's degree 
in counseling and worked for 20 years as a counselor.  Then 
he was reassigned to an English teaching position.  He left 
his job in February 1994 due to an incident in class and 
feedback he had received on an evaluation by the principal.  
He placed 20, 30, or 35 applications for a counselor position 
and obtained only one interview.  He became a certified 
general appraiser.    

VA outpatient treatment records dated from March 1997 to 
April 1999 show the veteran complained of difficulty finding 
work and that he could not work in an area with a lot of 
noise because he could not distinguish various sounds.  An 
August 1997 record shows an examiner noted that the veteran 
did not seem to have any hearing difficulty while carrying on 
a normal conversation.  An October 1997 record indicated the 
veteran was "still upset because he ha [d] no job."  He 
reported that his appraisal business had not taken off.   A 
November 1997 record indicated that the veteran was "upset 
with [his] inability to work."  The veteran then reported 
that he had a government contract involving twenty counties 
for his appraisal work.  He expressed that he was overwhelmed 
and that he had not been paid.  A February 1999 record shows 
the veteran reported that he had not many appraisals that 
year.  A March 1999 record indicates the veteran reported 
that he received his insurance license, and finished 
appraisal school.  In April 1999, the veteran reported that 
work had "settled down some" and that he might want to get 
out of the appraisal business as well as that he was not sure 
what he would like to do.  

A December 1999 audiological examination administered by a 
private institution on referral from VA, indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
65
60
75
53.75
LEFT
10
70
75
70
56.25

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 48 percent in the left ear.  
The diagnosis was severe bilateral hearing loss with 
tinnitus.  



1.	Service Connection for Right Ear Hearing Loss

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303. "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R.                 § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has thoroughly reviewed the evidence of record, 
including the veteran's contentions, and finds that there is 
evidence in favor of the veteran's claim for service 
connection of right ear hearing loss.  No audiometric testing 
was conducted at the veteran's enlistment examination, a 
whisper voice test indicated that the veteran's hearing 
acuity was normal, and no hearing defects were noted.  Thus, 
the veteran is entitled to the presumption of soundness with 
regard to his claimed hearing impairment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b).  While, whisper and voice 
tests conducted at the separation examination indicated that 
the veteran's hearing was normal, and the results of 
audiometric testing conducted just prior to the veteran's 
discharge revealed normal right ear hearing, the report on 
the audiometric test shows that the veteran was exposed to 
continuous loud noise for lengthy periods of time.  The first 
evidence of record that the veteran suffers from right ear 
hearing loss is shown by audiometric testing conducted in 
1971.  The veteran was diagnosed with bilateral neurosensory 
type hearing loss.  In Dr. M.L.A.'s May 1971 letter, he 
maintained that the veteran's bilateral nerve type hearing 
loss was consistent with acoustic trauma.  Subsequent 
audiological examinations conducted in March, August, and 
October of 1997, and December 1999, show the veteran suffers 
from bilateral high frequency sensorineural hearing loss.  
Although service medical records do not show evidence of 
right ear hearing loss during service and there is no 
evidence of right ear hearing loss manifested to a degree of 
10 percent within one year from separation of service, the 
Board finds that the evidence shows a continuity of 
symptomatology that supports the veteran's claim that his 
right ear hearing loss was incurred in-service.  Moreover, 
Dr. M.L.A.'s letter is probative of the veteran's claim that 
his right ear hearing loss is related to his exposure to jet 
engine noise during service.  

Pursuant to 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i), the proper effective date for the grant of 
right ear hearing loss would be the later of the date of 
receipt of the claim or the date entitlement arose.  In this 
case the later date is the date of receipt of the claim, or 
July 2, 1999.

2.	Evaluation for Hearing Loss

The Board has expanded the grant of service connection for 
the veteran's hearing disability to include right ear hearing 
loss.  The case will not be referred back to the RO for 
readjudication, as the Board finds that the veteran will not 
be prejudiced by the Board's decision on the merits at the 
present time.  The veteran was provided notice of the laws 
and regulations for evaluating hearing disabilities, 
including the hearing charts, as indicated in the June 1997 
Statement of the Case.  Disability evaluations for hearing 
impairment are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The veteran's 
arguments and contentions in this case regarding evaluating 
hearing loss have been directed toward his hearing loss as a 
bilateral disability, rather than solely his left ear hearing 
loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
Nevertheless, the method described above using Tables VI 
and VII was not changed, and therefore, does not affect the 
veteran's claim.  Pertinent changes were made to 38 C.F.R. 
§ 4.86, which are discussed below.  

The regulations now provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  Prior to July 2, 1999, the date of the 
expanded grant of service connection, the Board must 
determine the proper evaluation for the service-connected 
left ear hearing loss.  At the March 1997 VA examination, the 
veteran demonstrated Level V hearing in the left ear (54, 
68%).  As he does not experience total deafness in both ears 
(see 38 C.F.R. § 3.383(a)(3)), his non-service-connected 
right ear must be evaluated as having normal hearing.  
Accordingly, the results of the March 1997 examination would 
equate to Level I hearing in the right ear and Level V 
hearing in the left ear, or a noncompensable evaluation for 
the service-connected left ear hearing loss.  The August 1997 
examination demonstrated Level VI left ear hearing.  Thus, 
the veteran would have Level I hearing in the right ear and 
Level VI hearing in the left ear, which would also equate to 
a noncompensable evaluation for the service-connected left 
ear hearing loss.  Turning to the evaluation for bilateral 
disability, the August 1997 audiological examination shows 
Level IV hearing loss in the right ear (51, 76%) and Level VI 
hearing loss in the left ear (56, 60%), which warrants a 20 
percent evaluation from the date of the enlarged grant of 
service connection, July 2, 1999.  38 C.F.R. § 4.85, Tables 
VI, VII.  (The August 1997 audiometric examination results 
represent the most current testing information as of the 
effective date of the expanded grant of service connection, 
July 2, 1999.)  The August 1997 audiological examination 
shows Level IV hearing loss in the right ear (51, 76%) and 
Level VI hearing loss in the left ear (56, 60%), which 
warrants a rating of 20 percent.  Id.  The December 1999 
audiological examination shows Level VI hearing loss in the 
right ear (54, 64%%).  In evaluating the hearing loss in the 
left ear (56, 48%), this would equate to Level VIII, without 
consideration of 38 C.F.R. § 4.86(b).  However, when one 
considers this regulation (38 C.F.R. § 4.86(a) is not 
applicable as the puretone thresholds at the specified 
frequencies are not all 55 decibels or more), the left ear 
hearing loss would equate to Level IX.  The veteran 
demonstrates an exceptional pattern of left ear hearing loss 
as the puretone threshold is 30 decibels or less at 1000 
Hertz (actually, 20 decibels in this case) and 70 decibels or 
more at 2000 Hertz (70 decibels in this case).  Thus, the 
Roman numeral obtained from Table VI is elevated to the next 
higher Roman numeral.  Id.  The hearing test conducted by Dr. 
C.L.G. does not interpret the test results or report findings 
in terms of speech discrimination scores as required under 38 
C.F.R. § 4.85.  Due to the latter, the hearing test results 
are of no use in evaluating the veteran's hearing impairment 
under Table VI.  Based on the foregoing findings, the Board 
finds that the veteran's bilateral hearing loss, more closely 
approximates the criteria for the assignment of a 20 percent 
rating from July 2, 1999 and more closely approximates the 
criteria for a 40 percent rating from December 2, 1999, under 
Diagnostic Code 6100.

Finally, the veteran contends that his hearing impairment 
interferes with his ability to become an auto mechanic 
teacher.  The veteran has indicated that he was gainfully 
employed as a counselor or English teacher from around 
service separation until February 1994, when he left his 
teaching position due to his hearing impairment.  The 
evidence shows that thereafter, the veteran has indicated 
that he has an appraisal business in which he works on a 
contractual basis.  He has asserted that sometimes business 
is very slow and sometimes the business is overwhelming.  The 
Board finds that the evidence does not show that the 
veteran's bilateral high frequency sensorineural hearing loss 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R.          § 3.321(b)(1).


ORDER

Service-connection for right ear hearing loss is granted.

A compensable rating for left ear hearing loss, prior to July 
2, 1999, is denied.

A 20 percent rating, effective from July 2, 1999, and a 40 
percent rating, effective from December 2, 1999, for 
bilateral high frequency sensorineural hearing loss is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

